Filed 7/12/22 P. v. Vance CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A163567
 v.
 JACOB STERLING VANCE,                                                  (Humboldt County Super. Ct.
                                                                         No. CR2001925)
           Defendant and Appellant.


         In 2020, defendant Jacob Sterling Vance pleaded guilty to one count of
willful infliction of corporal injury upon a victim with whom he had a dating
relationship (Pen. Code, § 273.5). The trial court suspended imposition of
sentence and granted defendant probation. In 2021, after finding him in
violation of probation, the trial court revoked probation and sentenced
defendant to the upper term of four years.
         On appeal, the parties agree defendant is entitled to resentencing
under Senate Bill No. 567 (2021-2022 Reg. Sess.) (S.B. No. 567). We agree
with the parties and remand for resentencing.
                                                    DISCUSSION
         When defendant was sentenced in 2021, a sentencing court needed only
to find circumstances in aggravation by a preponderance of the evidence to
impose an upper term. (People v. Hicks (2017) 17 Cal.App.5th 496, 512.) The
sentencing law has since changed.

                                                               1
       Effective January 1, 2022, S.B. No. 567 amended Penal Code section
1170, so that subdivision (b)(2) now provides in relevant part, “The court may
impose a sentence exceeding the middle term only when there are
circumstances in aggravation of the crime that justify the imposition of a
term of imprisonment exceeding the middle term, and the facts underlying
those circumstances have been stipulated to by the defendant, or have been
found true beyond a reasonable doubt at trial by the jury or by the judge in a
court trial.”
       On appeal, defendant seeks remand for resentencing under Penal Code
section 1170 as amended. The Attorney General agrees the new version of
section 1170 applies retroactively to defendant and that the matter should be
remanded for resentencing “[b]ecause the trial court may have relied on
factors that were neither admitted by [defendant] nor found to be true beyond
a reasonable doubt.”
       We agree with the parties and remand the matter to the trial court for
resentencing. (People v. Flores (2022) 73 Cal.App.5th 1032, 1038–1039
[remanding for resentencing under Penal Code section 1170 as amended by
S.B. No. 567].)
                               DISPOSITION
       The sentence is vacated and the matter is remanded to the trial court
to sentence defendant under Penal Code section 1170 as amended by S.B. No.
567.




                                       2
                                _________________________
                                Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Stewart, J.




A163567, People v. Vance




                            3